DETAILED ACTION
This office action is in response to amendments filed on 03/18/21. Claims 1 and 3-5 are pending. Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Balicki et al. US 20160361125 A1 (Hereinafter “Balicki”).
Regarding Claim 1, Balicki teaches a system for controlling a robotic arm, the system comprising:
a robotic arm  (Fig. 1, 104) comprising a robotic surgical tool (Fig. 1, 110), a robotic surgical tool driver ([0019], The cooperatively controlled robot 100 includes a main robot assembly 102 comprising mechanical links connected by actuated joints), and at least two sensors (Fig. 1, 112 & 114) disposed on the robotic arm to redundantly monitor a status of the robotic arm and to verify an operational parameter of the surgical robotic tool ([0006], The control system is configured to determine a force applied at the first force sensor based on a force detected by the second force sensor.  The control system is further configured to compare the determined force to a force detected by the first force sensor); 

measure a first physical property of the robotic arm based on readings from the first sensor ([0019], The control system 116 is configured to determine a force applied at the first force sensor 112 based on a force detected by the second force sensor 114); 
measure a second physical property of the robotic arm based on readings from the second sensor ([0019], to compare the determined force to a force detected by the first force sensor 112);
 and determine a status of the robotic arm based on the first and second measurements of the first and second physical properties of the robotic arm ([0019], and to detect a failure of at least one of the first force sensor 112 and the second force sensor 114 based on the comparison).
determine the operation of the robotic surgical tool ([0019], and to detect a failure of at least one of the first force sensor 112 and the second force sensor 114 based on the comparison); 
and verify the operation of the robotic surgical tool based on the measured first and second physical properties of the robotic arm  ([0007] the method further includes determining a force applied at the first position based on the measurement from the second position, comparing the determined force to the measurement from the first position, and detecting at least one of a sensor failure, an arm assembly collision, and a user-robot interaction based on the comparison).
Regarding Claim 3, Balicki teaches the system of claim 1, wherein the central control circuit is configured to effect measurement of the second physical property based on the first 
Regarding Claim 5, Balicki teaches the system of claim 1, wherein the two different physical properties include motor torque, motor current, strain in the mounting housing of the motor, strain on the sterile barrier mounting feature, reaction load of the robotic arm to the operating table, reaction load of the patient with respect to the operating table, load distribution on the operating table, torque, or resulting force within the robotic arm or joints, or any combination thereof ([0022] The cooperatively controlled robot senses the forces (via a 6 DOF force/torque sensor, for example) exerted by the surgeon on the surgical instrument handle and moves the instrument to comply with the exerted forces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balicki.
Regarding Claim 4, Balicki teaches the system of claim 1 wherein the first sensor is disposed on the robotic surgical tool on one end of the arm and the second sensor is located on a portion of the robotic arm located on the opposite end ([0019], The cooperatively controlled robot 100 includes a first force sensor 112 between the distal end 108 of the arm assembly 104 and the tool assembly 110, and a second force sensor 114 between the proximal end 106 of the arm assembly 104 and the main robot assembly 102).

	However, it would be obvious that the surgical tool of Balicki must be sterile in order to perform surgery and that sensor 112 of Balicki is close to the instrument used for surgery and sensor 114 of Balicki is not close to the instrument used for surgery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement that sensor 112 is in the sterile field side of a sterile barrier and sensor 114 is located on a portion of the robotic arm located on a non-sterile side of the sterile barrier.
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Balicki fails to disclose "determine the operation of the robotic surgical tool” and "verify the operation of the robotic surgical tool based on the measured first and second physical properties of the robotic arm."
However, Balicki detects the operation (normal operation or failure) of the surgical tool based on a comparison ([0019]). Also Balicki verifies the opearation (normal operation or failure) based on a first force and a second force ([0007]). Therefore Balicki detects operation and verifies based on two physical properties.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CORTEZ M COOK/Examiner, Art Unit 2846